NUMBER 13-13-00296-CV

                    COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


MERCEDES-BENZ USA, LLC, JACK L. HOLT,
CRAIG W. DEARING, AND FRANK J. OSWALD JR.,             Appellants,

                               v.

CARDUCO, INC. D/B/A CARDENAS METROPLEX,                Appellee.


             On appeal from the 445th District Court
                  of Cameron County, Texas.


             ORDER ABATING APPEAL AND
            REFERRING CASE TO MEDIATION
 Before Chief Justice Valdez and Justices Rodriguez and Longoria
                         Order Per Curiam
      The Court has determined that this appeal should be referred to mediation.

Accordingly, it is ORDERED that this appeal be ABATED and the issues in this appeal

be mediated under the following terms and conditions:

      1. The parties must promptly agree upon a mediator and, within seven
      days of this Order, notify the Court in writing of the name and address of the
      mediator selected. If the parties are unable to agree upon a mediator, they
      must so notify the Court within the seven day period and the Court will
      appoint a mediator.

      2. All parties must confer with their mediator within seven days of the date
      of this Order, or in the case of a court appointed mediator, within seven days
      of the appointment of the mediator, to establish a date and place for the
      mediation. The parties shall agree on a date for the mediation that is
      consistent with the mediator’s schedule and is no later than thirty days after
      the date of this Order. In the event the parties cannot agree on a date, the
      mediator shall select and set a date. The mediator shall notify the Court of
      the date selected for the mediation.

      3. In the discretion of the mediator, each party may be required to provide
      a confidential memorandum and/or information sheet setting forth the
      issues of the case and their positions on these issues. Additionally, upon
      request of the mediator, the parties shall produce all information the
      mediator deems necessary to understand the issues of the case. The
      memorandum and/or information sheet and other information produced to
      the mediator will not be made a part of the file in this case and will be
      destroyed by the mediator at the conclusion of the mediation proceeding.

      4.   All parties to this matter or their authorized representatives,
      accompanied by their counsel, must appear and attend the mediation
      proceeding. The mediation shall be for a full day.

      5.     Mediation is a mandatory, non-binding settlement conference
      conducted with the assistance of a mediator. The mediation proceeding
      will be confidential within the meaning of the Texas Civil Practice and
      Remedies Code sections 154.053 and 154.073. See TEX. CIV. PRAC. &
      REM. CODE ANN. §§ 154.053, 154.073 (West, Westlaw through 2013 3d
      C.S.).

      6. Unless otherwise agreed, the mediation proceeding will not be recorded.

      7. The mediator will negotiate a reasonable fee with the parties. The
      mediator's fee will be borne equally by the parties unless otherwise agreed
      by the parties, and will be paid directly to the mediator. If the parties do not

                                             2
      agree upon the fee requested by the mediator, the Court will set a
      reasonable fee, which shall be taxed as costs. TEX. CIV. PRAC. & REM.
      CODE ANN. § 154.054 (West, Westlaw through 2013 3d C.S.).

      8. Within two days after the conclusion of the mediation, the mediator shall
      certify to this Court as follows: (a) whether the parties appeared as
      ordered, (b) whether the case settled, and (c) whether the mediation fees
      were paid in accordance with the court's order or as otherwise agreed by
      the parties.

      9. If mediation fully resolves the issues in this case, the parties must file a
      joint or agreed motion with this Court seeking dispositive relief within seven
      days of the conclusion of the mediation. If the parties need more time to
      effectuate the terms of the settlement agreement, they must, within seven
      days of the conclusion of mediation, file a joint or agreed motion for an
      extension of time to file their disposition motion.

       It is FURTHER ORDERED that this case is ABATED pending this Court’s review
of the mediator’s report and further order of this Court.

      IT IS SO ORDERED.


                                                               PER CURIAM

Delivered and filed the 30th
day of September, 2014.




                                            3